5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
             3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

     (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                 )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
               )257+(6,;7+&,5&8,7
                 BBBBBBBBBBBBBBBBB


 81,7(' 67$7(6 2) $0(5,&$ ;
             3ODLQWLII$SSHOOHH 
               &URVV$SSHOODQW 
                                      1RV
                                    
            Y                       !
                                    
                                    
 -$&. &+,/,1*,5,$1                 
          'HIHQGDQW$SSHOODQW 
                &URVV$SSHOOHH 
                                    
                                   1
       $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
      IRUWKH(DVWHUQ'LVWULFWRI0LFKLJDQDW'HWURLW
  1R²-RKQ&RUEHWW2¶0HDUD'LVWULFW-XGJH
                  $UJXHG-XQH
          'HFLGHGDQG)LOHG)HEUXDU\
 %HIRUH-21(668+5+(,15,&+DQG'$8*+75(
                   &LUFXLW-XGJHV
                   BBBBBBBBBBBBBBBBB
                        &2816(/
$5*8('.HQQHWK+.DUDP3(5$/7$-2+16721	
.$5$06W&ODLU6KRUHV0LFKLJDQIRU$SSHOODQW-HQQLIHU
-3HUHJRUG$66,67$1781,7('67$7(6$77251(
'HWURLW0LFKLJDQIRU$SSHOOHH21%5,().HQQHWK+

                             
     8QLWHG6WDWHVY&KLOLQJLULDQ         1RV        1RV           8QLWHG6WDWHVY&KLOLQJLULDQ      

.DUDP 3(5$/7$ -2+16721 	 .$5$0 6W &ODLU                       Whether this court views the district court’s action as a
6KRUHV 0LFKLJDQ IRU $SSHOODQW  -HQQLIHU - 3HUHJRUG       choice between guidelines or a departure, the result is the
$66,67$17 81,7(' 67$7(6 $77251( 'HWURLW                       same. The heartland analysis that should be applied prior to
0LFKLJDQIRU$SSHOOHH                                              determining which guideline applies is identical to the
                                                                     analysis that should be applied in determining whether a
                     BBBBBBBBBBBBBBBBB                               departure is warranted. See Smith, 186 F.3d at 298.
                                                                     Moreover, in the departure context, this court has held that the
                         23,1,21                                     fact that a money laundering offense involved proceeds
                     BBBBBBBBBBBBBBBBB                               related to unlawful activity other than drug trafficking or
   1$7+$1,(/5-21(6&LUFXLW-XGJH'HIHQGDQW-DFN                organized crime is not sufficient to take the offense outside of
&KLOLQJLULDQDSSHDOVKLVIHGHUDOFRQYLFWLRQDQGVHQWHQFHRQ          the heartland of the money laundering guideline. United
PRQH\ODXQGHULQJFKDUJHV2Q$SULODJUDQGMXU\           States v. Reed, 167 F.3d 984, 995 (6th Cir. 1999); United
RIWKH(DVWHUQ'LVWULFWRI0LFKLJDQUHWXUQHGDPXOWLSOHFRXQW        States v. Ford, 184 F.3d 566, 587 (6th Cir. 1999). Thus, even
LQGLFWPHQWDJDLQVW&KLOLQJLULDQDQDWWRUQH\DQGWKUHHRIKLV       if the district court’s decision is treated not as a departure but
FOLHQWV-DFN&KDUOHVDQG*HRUJH5DVKLG7KH5DVKLGVZHUH        as an application of a more appropriate guideline, the district
LQGLFWHG RQ WKH EDVLV RI IUDXGXOHQW EXVLQHVV YHQWXUHV         court’s rationale was not sufficient to warrant the lower
FRQFHUQLQJ WKH GHYHORSPHQW PDQXIDFWXUH DQG VDOH RI           court’s decision not to apply the money laundering guideline
DXWRPRELOHUDGDUEUDNLQJV\VWHPVWRDYRLGFROOLVLRQV$WD         to the money laundering offense. Accordingly, the district
EHQFK WULDO &KLOLQJLULDQ ZDV FRQYLFWHG RI FRQVSLUDF\ WR      court’s sentence should be reversed and remanded with
FRPPLWPRQH\ODXQGHULQJ+HZDVVHQWHQFHGWRPRQWKV              instructions to re-sentence Chilingirian in accordance with the
LPSULVRQPHQWWZR\HDUVVXSHUYLVHGUHOHDVHDQGUHVWLWXWLRQLQ       money laundering guideline.
WKH DPRXQW RI   &KLOLQJLULDQ QRZ DSSHDOV KLV
FRQYLFWLRQ FLWLQJ LQDGHTXDFLHV LQ WKH LQGLFWPHQW DQG                               ,9&21&/86,21
LQFRQVLVWHQFLHV LQ WKH YHUGLFWV DQG FKDOOHQJLQJ WKH %DLO       )RUWKHUHDVRQVVWDWHGDERYHZH5(9(56(WKHGLVWULFW
5HIRUP$FW7KHJRYHUQPHQWFURVVDSSHDOVFRQWHQGLQJWKDW            FRXUW¶V VHQWHQFLQJ RUGHU DQG 5(0$1' WKH FDVH WR WKH
WKHGHIHQGDQWZDVVHQWHQFHGXQGHUWKHZURQJJXLGHOLQH:H            GLVWULFW FRXUW ZLWK LQVWUXFWLRQV WR UHVHQWHQFH -DFN
DJUHH ZLWK WKH JRYHUQPHQW¶V FRQWHQWLRQ DQG WKHUHIRUH           &KLOLQJLULDQ LQ DFFRUGDQFH ZLWK WKH PRQH\ ODXQGHULQJ
$)),50  WKH GHIHQGDQW¶V FRQYLFWLRQ EXW 5(0$1' WKH            JXLGHOLQH:H$)),50WKHUHPDLQGHURIWKHGLVWULFWFRXUW¶V
FDVHWRSHUPLWUHVHQWHQFLQJXQGHUWKHDSSURSULDWHSURYLVLRQV        MXGJPHQW
RIWKH6HQWHQFLQJ*XLGHOLQHV
                          ,)$&76
   2Q$SULODJUDQGMXU\LQWKH(DVWHUQ'LVWULFWRI
0LFKLJDQUHWXUQHGDPXOWLSOHFRXQWLQGLFWPHQWDJDLQVWWKUHH
EURWKHUV -DFN &KDUOHV DQG *HRUJH 5DVKLG DQG WKHLU
DWWRUQH\ -DFN &KLOLQJLULDQ 7KH LQGLFWPHQW DURVH RXW RI D
VFKHPHODUJHO\FDUULHGRXWE\-DFNDQG&KDUOHV5DVKLGWR
GHIUDXG LQYHVWRUV LQ IUDXGXOHQW EXVLQHVV HQWLWLHV EDVHG RQ
DFWXDORUQHDUO\FRPSOHWHGPXOWLPLOOLRQGROODUFRQWUDFWVIRU
   8QLWHG6WDWHVY&KLOLQJLULDQ         1RV       1RV              8QLWHG6WDWHVY&KLOLQJLULDQ           

  The Third Circuit has since clarified the holding of Smith:      WKHVDOHRIDXWRPRELOHUDGDUEUDNLQJV\VWHPVDQGUHODWHGUDGDU
                                                                   WHFKQRORJ\
  Where money laundering is not ‘minimal or incidental,’
  and is ‘separate from the underlying crime’ and intended           &KLOLQJLULDQVHUYHGDVWKHDWWRUQH\IRUWKH5DVKLGVDQGWKH
  to ‘make it appear that the funds were legitimate’ or to         5DVKLGIDPLO\¶VFRPSDQ\9HKLFOH5DGDU6DIHW\6\VWHPV,QF
  funnel money into further criminal activities, § 2S1.1 is        ³9566´  IURP  RU  WKURXJK WKH GDWH RI WKH
  an applicable guideline. The guideline may also be               LQGLFWPHQW+HKHOGDILIWHHQSHUFHQWVKDUHLQ9566
  applicable if there is evidence that the activities which
  fulfilled the broad statutory requirements for money                ,Q  &KLOLQJLULDQ UHSUHVHQWHG 9566 ZKHQ LW ILOHG D
  laundering were extensive with drug trafficking or other         &KDSWHU  EDQNUXSWF\ UHRUJDQL]DWLRQ SHWLWLRQ ZKLFK ZDV
  serious crime.                                                   ODWHU FRQYHUWHG LQWR D &KDSWHU  OLTXLGDWLRQ SURFHHGLQJ
                                                                   'XULQJWKHSHQGHQF\RIWKHEDQNUXSWF\SURFHHGLQJVDJURXS
United States v. Mustafa, 238 F.3d 485, 495 (3d Cir. 2001)         RILQYHVWRUVUHIHUUHGWRDVWKH³5XGGHU*URXS´HQWHUHGWKH
(quoting United States v. Bockius, 228 F.3d 305, 313 (3d Cir.      SLFWXUH  ,Q $XJXVW  &KDUOHV 5XGGHU PHW WKH 5DVKLGV
2000)). In this case, it could also be argued that even if this    ZKHQKHZDVZRUNLQJIRU*HQFRUS$HURMHW³$HURMHW´ZKLFK
Circuit were to apply Smith, its rationale would fail to           ZDVGLVFXVVLQJZLWK9566WKHSRVVLELOLW\RIEX\LQJLWVUDGDU
produce the result desired by Chilingirian. The money              EUDNLQJWHFKQRORJ\RUSHUKDSVWKHFRPSDQ\,Q'HFHPEHURI
laundering in this case was not minimal nor incidental, and it     $HURMHWLQIRUPHGWKH5DVKLGVWKDWWKH\ZRXOGQRWJR
appears to have been funneled through the client trust account     IRUZDUG ZLWK DQ\ GHDOV  1HYHUWKHOHVV 5XGGHU DQG RWKHU
in order to make it appear legitimate and to further the radar     SHRSOHZKRNQHZ&KLOLQJLULDQDOVRLQYHVWHGLQ9566
technology/fraud scheme.
                                                                     ,QHDUO\LQOLJKWRIWKHEDQNUXSWF\WKH5XGGHUVEHJDQ
  7KH7KLUG&LUFXLWUHOLHGRQ866*$SSHQGL[$          WDSLQJ WHOHSKRQH FRQYHUVDWLRQV ZLWK WKH 5DVKLGV DQG
ZKLFKVWDWHV³>L@ILQDQDW\SLFDOFDVHWKHJXLGHOLQHVHFWLRQ     &KLOLQJLULDQ,QRQHRIWKHVHFRQYHUVDWLRQV&KLOLQJLULDQVDLG
LQGLFDWHGIRUWKHVWDWXWHRIFRQYLFWLRQLVLQDSSURSULDWHEHFDXVH   WKDWKHKDGEHHQZRUNLQJRQVRPHWKLQJWKDWZDVJRLQJWREH
RIWKHSDUWLFXODUFRQGXFWLQYROYHGXVHWKHJXLGHOLQHVHFWLRQ      IDEXORXV  Chilingirian also reassured RWKHUs that he was
PRVWDSSOLFDEOHWRWKHQDWXUHRIWKHRIIHQVHFRQGXFWFKDUJHG       working on several deals.
LQ WKH FRXQW RI ZKLFK WKH GHIHQGDQW ZDV FRQYLFWHG´
6LPLODUO\WKLVFRXUWKDVSUHYLRXVO\UHOLHG RQWKLVODQJXDJH        In mid-1995, Chilingirian attempted to settle all of the
DQGKHOGWKDWWKHGLVWULFWFRXUWPXVWGHFLGHZKLFKJXLGHOLQHLV    bankruptcy claims against VRSS and the Rashids with money
PRVWDSSOLFDEOHFRQVLGHULQJWKHIDFWVLQYROYHG6HH8QLWHG        available from a group of investors known as the "Tindall
6WDWHVY+RRG)GWK&LU                 Group." Paul Tindall, and his wife Ann Louise, lived in
                                                                   Canada and were related to Jack Rashid’s wife. The Tindalls
  This portion of the Guidelines Manual has since been             met with Jack Rashid in January 1995. In late June 1995, the
amended so that the sentencing court is now required to use        Rashids went to Toronto to present their technology to, and
the guideline that Appendix A says is applicable. See
U.S.S.G., Appendix A (2000). Thus, the Smith approach is
no longer relevant.                                                    
                                                                        )RU D PRUH GHWDLOHG DFFRXQW RI WKH IDFWV UHJDUGLQJ WKH 5DVKLG
                                                                   LQYHVWPHQW VFKHPHV DQG WKH WULDOV DQG DSSHDOV RI -DFN DQG &KDUOHV 5DVKLG
                                                                   VHH 8QLWHG 6WDWHV Y 5DVKLG  )G WK &LU  *HRUJH SOHDGHG
                                                                   JXLOW\ WR D OHVVHU FKDUJH DQG GLG QRW DSSHDO
    8QLWHG6WDWHVY&KLOLQJLULDQ        1RV      1RV         8QLWHG6WDWHVY&KLOLQJLULDQ     

seek investments from, a group of over thirty people who         E. Fraud Guideline or Money Laundering Guideline?
learned of this opportunity through Paul Tindall.
                                                                    The government, on cross-appeal, argues that the district
   In December 1995, Advanced Radar Systems ("ART") was          court erred by sentencing Chilingirian according to the fraud
incorporated in Canada in order to take in the money from the    guidelines, rather than the money laundering guidelines.
Canadian investors. Neither the Rashids nor Chilingirian         Chilingirian was found guilty of conspiracy to commit money
informed the Canadian investors about VRSS’s bankruptcy or       laundering and Jack Rashid pleaded guilty to the same
their plan to use the investors’ money to pay creditors. The     offense. However, Judge O’Meara sentenced the defendants
Canadians invested heavily, but the money was put into           according to different sentencing guidelines. He sentenced
VRSS. According to the government’s summary, the records         Jack Chilingirian according to the sentencing guideline for
of Chilingirian’s client trust fund show that $2.48 million in   fraud (§ 2F1.1) and sentenced Jack Rashid according to the
checks was given to Jack Rashid by ART-Canada investors.         sentencing guideline for money laundering (§ 2S1.1). The
Chilingirian endorsed $2.267 million of those checks into his    fraud guideline results in a significantly lower offense level.
trust account. Chilingirian then wrote $275,000 worth of         The government argues that the court should have applied the
checks to himself, gave $1.473 million to Jack Rashid, and       guidelines for money laundering to Chilingirian.
disbursed $480,000 to settle various investors’ claims against
Rashid. Aside from Peter Tindall, none of the Canadian             This is a case of first impression in this circuit.
investors have ever recouped any money invested with the         Chilingirian and the district court rely on case law from the
Rashids.                                                         Third Circuit. In United States v. Smith, 186 F.3d 290 (3d
                                                                 Cir. 1999), the Third Circuit held that the money laundering
  When Chilingirian incorporated ART in Canada on behalf         guidelines were too harsh to apply to what it described as a
of Jack Rashid, he opened a new client trust account as well.    routine fraud case in which the money laundering activity was
According to the government, this account was used to            an "incidental by-product" of a kick-back scheme. Id. at 300.
launder money received from the last group of investors, the     The court explained that the sentencing court must perform a
"Kraft Group." James Kraft was a long time friend of Jack        "heartland" analysis when deciding what guideline should be
Rashid. He was solicited for money in April 1996, and            applied and when deciding whether to depart. See id. at 298.
invested money from his retirement account. He also brought      Thus, in order to determine whether the money laundering
in contributions from over thirty other investors.               guideline should apply, the court had to determine what
                                                                 conduct was considered by the Sentencing Commission to fall
  In 1996, Chilingirian and members of the Rudder Group          within the heartland cases covered under the money
discussed settlement of the investors’ claims against the        laundering guideline. The court considered the Sentencing
Rashids/VRSS. Some investors did get a portion of their          Commission’s proposed amendments to the money
money back, but they had to sign affidavits exculpating Jack     laundering guideline, which were rejected by Congress, and
Rashid. Similarly, despite numerous complaints from              "conclude[d] that the Sentencing Commission itself has
investors, Chilingirian continued to deposit money from the      indicated that the heartland of U.S.S.G. § 2S1.1 is the money
Kraft Group into his client trust account, then withdraw some    laundering activity connected with extensive drug trafficking
for Jack Rashid and a lesser amount for himself.                 and serious crime." Id. at 300.
  On April 23, 1997, Chilingirian was indicted on charges of
conspiracy in violation of 18 U.S.C. § 371, mail fraud in
    8QLWHG6WDWHVY&KLOLQJLULDQ           1RV         1RV            8QLWHG6WDWHVY&KLOLQJLULDQ         

'0XOWLSOLFLW\GRXEOHMHRSDUG\DQGVSHFLDOILQGLQJV                violation of 18 U.S.C. § 1341, wire fraud in violation of 18
                                                                        U.S.C. § 1343, aiding and abetting the interstate
   &KLOLQJLULDQDUJXHVWKDW&RXQWFRQVSLUDF\WRFRPPLW              transportation of funds taken by fraud in violation of 18
PRQH\ODXQGHULQJDQG&RXQWIUDXGFRQVSLUDF\                U.S.C. § 2314, tampering with a witness in violation of 18
FKDUJHG WKH VDPH FRQVSLUDF\ DQG WKXV WKH LQGLFWPHQW ZDV        U.S.C. § 1512, and conspiracy to launder money instruments
PXOWLSOLFLWRXV$FODLPWKDWDQLQGLFWPHQWLVPXOWLSOLFLWRXV           in violation of 18 U.S.C. §§ 1956(a)(1)(A)(i),
VKRXOG EH UDLVHG EHIRUH WULDO )(' 5 &5,0 3 E           1956(a)(1)(B)(i), and 1956(h).
&KLOLQJLULDQGLGQRWUDLVHWKLVFODLPXQWLOKLVDSSHDOWRWKLV
FRXUW7KXVWKHFODLPPDGHLVQRWWLPHO\6HH8QLWHG6WDWHV           On April 29, 1999, the district court convicted Chilingirian
Y+DUW)GWK&LU                           of conspiracy to commit money laundering. On October 8,
                                                                        1999, Chilingirian filed a Motion and Brief requesting bail
   &KLOLQJLULDQIXUWKHUDUJXHVWKDWZKHQWKHFRXUWDFTXLWWHG            pending appeal. On October 18, 1999, &KLOLQJLULDQ¶VUHTXHVW
KLP RQ WKH   FRQVSLUDF\ FKDUJH WKH GRXEOH MHRSDUG\        IRU EDLO ZDV GHQLHG DQG he was sentenced to 37 months
FODXVHSUHFOXGHGWKHFRXUWIURPFRQYLFWLQJKLPRQWKHPRQH\             imprisonment, 2 years supervised release, and restitution in
ODXQGHULQJ FKDUJH  7KH GRXEOH MHRSDUG\ FODXVH SURWHFWV          the amount of $335,167.50. 2QDSSHDO&KLOLQJLULDQDUJXHV
DJDLQVW VXFFHVVLYH SURVHFXWLRQV IRU WKH VDPH FULPH DQG           WKDWWKHGLVWULFWFRXUW¶VGHQLDORIKLVPRWLRQIRUEDLOYLRODWHG
DJDLQVW PXOWLSOH SXQLVKPHQWV IRU WKH VDPH FULPH 6HH             KLV FRQVWLWXWLRQDO ULJKWV  +H DOVR DUJXHV WKDW WKH GLVWULFW
0LVVRXULY+XQWHU868QLWHG6WDWHV             FRXUW¶VDFTXLWWDORIKLPRQFHUWDLQRIIHQVHVZDVLQFRQVLVWHQW
Y 6KDUSH  )G   WK &LU   ³>7@KH         ZLWKWKHFRXUW¶VYHUGLFWRIJXLOW\RQWKHFRQVSLUDF\WRFRPPLW
SURWHFWLRQ DJDLQVW PXOWLSOH SURVHFXWLRQV LV QRW LPSOLFDWHG        PRQH\ODXQGHULQJFKDUJH)XUWKHU&KLOLQJLULDQDOOHJHVWKDW
ZKHQ D GHIHQGDQW IDFHV PXOWLSOH FKDUJHV LQ D VLQJOH             FHUWDLQFRXQWVZLWKLQWKHLQGLFWPHQWFKDUJHGWKHVDPHRIIHQVH
SURFHHGLQJ´8QLWHG6WDWHVY%DUUHWW)GWK          DQGWKXVWKHLQGLFWPHQWZDVPXOWLSOLFLWRXV2QFURVVDSSHDO
&LU&KLOLQJLULDQZDVSURVHFXWHGRQDOORIWKHFKDUJHV          WKH JRYHUQPHQW DOOHJHV WKDW WKH GLVWULFW FRXUW HUUHG E\
LQDVLQJOHSURFHHGLQJ+HZDVFRQYLFWHGRQRQO\RQHFRXQW             VHQWHQFLQJ&KLOLQJLULDQDFFRUGLQJWRWKHIUDXGJXLGHOLQHV
DQGVHQWHQFHGRQO\RQWKDWFRXQW7KXVWKHGRXEOHMHRSDUG\
FODXVHLVQRWLPSOLFDWHG                                                              II. STANDARD OF REVIEW
   )LQDOO\&KLOLQJLULDQDUJXHVWKDWKLVFRQVWLWXWLRQDOULJKWWR          This court reviews a district court's denial of bail under an
GXHSURFHVVZDVYLRODWHGE\WKHGLVWULFWFRXUW¶VUHIXVDOWRLVVXH       abuse of discretion standard. /HHY-DEH)G
VSHFLDOILQGLQJV7KHFRXUWHQWHUHGLWVJHQHUDOILQGLQJRIQRW         WK&LU7KH%DLO5HIRUP$FW86&E
JXLOW\RQDOORIWKHFRXQWVH[FHSW&RXQWRQ$SULO          FUHDWHVDSUHVXPSWLRQDJDLQVWUHOHDVHSHQGLQJDSSHDO8QLWHG
/DWHU RQ 0D\   &KLOLQJLULDQ PRYHG IRU VSHFLDO           6WDWHVY9DQFH)GWK&LU
ILQGLQJVSXUVXDQWWR)(' 5 &5,0 3 7KHFRXUWGHQLHG
WKHPRWLRQEHFDXVHLWZDVQRWPDGHEHIRUHWKHFRXUWHQWHUHG                7KLV&RXUWUHYLHZVIRUFOHDUHUURUDGLVWULFWFRXUW¶VIDFWXDO
LWV JHQHUDO ILQGLQJ  5XOH  SURYLGHV ³>,@Q D FDVH WULHG    ILQGLQJVLQLWVDSSOLFDWLRQRIWKH6HQWHQFLQJ*XLGHOLQHV6HH
ZLWKRXWDMXU\WKHFRXUWVKDOOPDNHDJHQHUDOILQGLQJDQGVKDOO         8QLWHG 6WDWHV Y -RQHV  )G   WK &LU 
LQDGGLWLRQRQUHTXHVWPDGHEHIRUHWKHJHQHUDOILQGLQJILQG           FLWLQJ8QLWHG6WDWHVY:LQVWRQ)GWK&LU
WKHIDFWVVSHFLDOO\´7KXVWKHGLVWULFWFRXUWDSSURSULDWHO\   +RZHYHUWKHGLVWULFWFRXUW¶VOHJDODSSOLFDWLRQRIWKH
GHQLHGWKHPRWLRQ6HH8QLWHG6WDWHVY*XVWDIVRQ1R             JXLGHOLQHVLVUHYLHZHGGHQRYR6HH8QLWHG6WDWHVY0RVHV
:/DWWK&LU-XQH                   )GWK&LU7KLV&RXUWUHYLHZVWKH
       8QLWHG6WDWHVY&KLOLQJLULDQ               1RV           1RV            8QLWHG6WDWHVY&KLOLQJLULDQ         

TXHVWLRQ RI ZKHWKHU WKHUH ZDV DQ DPHQGPHQW WR WKH                          :KLOHWKHGLVWLQFWLRQEHWZHHQDYDULDQFHDQGDFRQVWUXFWLYH
LQGLFWPHQWGHQRYR8QLWHG6WDWHVY5RELVRQ)G                    DPHQGPHQW LV VNHWFK\ WKH FRQVHTXHQFHV RI HDFK DUH
WK&LUFHUWGHQLHG86                              VLJQLILFDQWO\ GLIIHUHQW  $ YDULDQFH ZLOO QRW FRQVWLWXWH
                                                                                UHYHUVLEOHHUURUXQOHVV³VXEVWDQWLDOULJKWV´RIWKHGHIHQGDQW
                           ,,,$1$/<6,6                                        KDYHEHHQDIIHFWHG8QLWHG6WDWHVY+DWKDZD\)G
                                                                                WK&LU$FRQVWUXFWLYHDPHQGPHQWRQWKHRWKHU
$%DLO5HIRUP$FW                                                            KDQG LV ³D YDULDQFH WKDW LV DFFRUGHG WKH SHU VH SUHMXGLFLDO
                                                                                WUHDWPHQW RI DQ DPHQGPHQW´ EHFDXVH OLNH DQ DFWXDO
  7KHGLVWULFWFRXUWGHQLHG&KLOLQJLULDQ¶VPRWLRQVIRUUHOHDVH                  DPHQGPHQWLWLQIULQJHVXSRQWKH)LIWK$PHQGPHQW
VJUDQG
RQEDLOSHQGLQJDSSHDO7KHORZHUFRXUWIRXQGWKDWDOWKRXJK                    MXU\JXDUDQWHH6HH)RUG)GDW&RQVHTXHQWO\D
WKH GHIHQGDQW GLG QRW SRVH D ULVN RI IOLJKW RU GDQJHU KLV           FRQVWUXFWLYH DPHQGPHQW ZDUUDQWV UHYHUVDO RI D FRQYLFWLRQ
DSSHOODWHLVVXHVZHUHQRWVXEVWDQWLDO7KH6XSUHPH&RXUWDOVR                   6HH LG 7KH GHIHQGDQW KDV WKH EXUGHQ RI SURYLQJ WKDW WKH
VXEVHTXHQWO\ GHQLHG &KLOLQJLULDQ¶V DSSOLFDWLRQ IRU UHOHDVH                 YDULDQFH LQ TXHVWLRQ URVH WR WKH OHYHO RI D FRQVWUXFWLYH
SHQGLQJEDLO &KLOLQJLULDQY8QLWHG6WDWHV86                     DPHQGPHQW6HH8QLWHG6WDWHVY%ODQGIRUG)G
                                                                         WK&LUFHUWGHQLHG86
  7LWOH86&E>7KH%DLO5HIRUP$FWRI@                          :H FRQFOXGH WKDW &KLOLQJLULDQ¶V LQGLFWPHQW ZDV QRW
UHTXLUHVDGLVWULFWFRXUWWRPDNHWZRILQGLQJVEHIRUHJUDQWLQJ                  EURDGHQHGE\WKHGLVWULFWFRXUW¶VJXLOW\YHUGLFWRQFRQVSLUDF\
EDLO SHQGLQJ DSSHDO 7R HVWDEOLVK HQWLWOHPHQW WR UHOHDVH                 WRODXQGHUPRQH\HYHQWKRXJKWKHUHZHUHDFTXLWWDOVRQWKH
SHQGLQJ DSSHDO GHIHQGDQW PXVW VKRZ  E\ FOHDU DQG                     IUDXGFRXQWV7KHLQGLFWPHQWOLVWHGPDLODQGZLUHIUDXGDVWKH
FRQYLQFLQJHYLGHQFHWKDWKHLVQRWOLNHO\WRIOHHRUSRVHD                    XQODZIXO DFWLYLWLHV WKDW JHQHUDWHG WKH SURFHHGV WKDW
GDQJHUWRWKHVDIHW\RIDQRWKHUSHUVRQRUWKHFRPPXQLW\DQG                    &KLOLQJLULDQ FRQVSLUHG WR ODXQGHU  %XW DFFRUGLQJ WR WKH
 WKDW WKH DSSHDO LV QRW IRU GHOD\ DQG UDLVHV D VXEVWDQWLDO         PRQH\ODXQGHULQJVWDWXWHDGHIHQGDQWFDQEHJXLOW\RIPRQH\
TXHVWLRQRIODZRUIDFWOLNHO\WRUHVXOWLQUHYHUVDODQRUGHUIRU              ODXQGHULQJDVORQJDVKHNQHZWKDWKLVWUDQVDFWLRQVLQYROYHG
QHZ WULDO RU D VHQWHQFH WKDW  GRHV QRW LQFOXGH D WHUP RI           SURFHHGV RI VRPH XQODZIXO DFWLYLW\  KH GRHV QRW KDYH WR
LPSULVRQPHQW   86&  E 8QLWHG            6WDWHV Y        NQRZZKDWIRUPWKHXQODZIXODFWLYLW\WRRN7KHUHIRUHZKLOH
3ROODUG)GWK&LU,QWKLVFDVH                   WKHPRQH\GLGKDYHWRKDYHFRPHIURPWKHVSHFLILHGXQODZIXO
UHOHDVHRQEDLOZDVGHQLHGEHFDXVHGHIHQGDQWIDLOHGWRVKRZ                     DFWLYLW\RIZLUHDQGPDLOIUDXG&KLOLQJLULDQGLGQRWKDYHWR
WKDWWKHDSSHDOUDLVHGDVXEVWDQWLDOTXHVWLRQRIODZ                           NQRZWKDWWKLVZDVDQHOHPHQWRIWKHFKDUJHGRIIHQVH*LYHQ
                                                                                WKDW&KLOLQJLULDQGLGQRWKDYHWREHDZDUHRIWKLVHOHPHQWLW
  2QDSSHDO&KLOLQJLULDQDUJXHVWKDW86&E                       ZRXOG EH LOORJLFDO WR FRQFOXGH WKDW &KLOLQJLULDQ KLPVHOI
YLRODWHVWKH'XH3URFHVV&ODXVHRIWKH)LIWK$PHQGPHQWDQG                      DFWXDOO\KDGWRKDYHFRPPLWWHGWKDWXQODZIXODFWLYLW\
WKH(LJKWK$PHQGPHQW&KLOLQJLULDQDUJXHVWKDWGHQ\LQJD
FRQYLFWHGLQFDUFHUDWHGGHIHQGDQW¶VEDLOPRWLRQDQGIRUFLQJ                         ,QVXPSURYLQJWKDW&KLOLQJLULDQFRPPLWWHGPDLODQGZLUH
                                                                                IUDXG ZDV QHYHU HVVHQWLDO WR SURYLQJ WKDW KH FRQVSLUHG WR
                                                                                ODXQGHUPRQH\7KHUHIRUHDFRQYLFWLRQIRUWKHODWWHUDWWKH
                                                                               VDPHWLPHDVDQDFTXLWWDORQWKHIRUPHUGLGQRWUHVXOWLQDQ
      ,Q DGGLWLRQ WR UHYHUVDO RU D QHZ WULDO WKH VXEVWDQWLDO TXHVWLRQ RI ODZ
FDQ EH OLNHO\ WR UHVXOW LQ ³LLL D VHQWHQFH WKDW GRHV QRW LQFOXGH D WHUP RI
                                                                                DPHQGPHQWWRWKHLQGLFWPHQW
LPSULVRQPHQW RU LY D UHGXFHG VHQWHQFH WR D WHUP RI LPSULVRQPHQW OHVV
WKDQ WKH WRWDO RI WKH WLPH DOUHDG\ VHUYHG SOXV WKH H[SHFWHG GXUDWLRQ RI WKH
DSSHDO SURFHVV´  86&  E
    8QLWHG6WDWHVY&KLOLQJLULDQ           1RV         1RV            8QLWHG6WDWHVY&KLOLQJLULDQ         

&$PHQGPHQWWRWKH,QGLFWPHQW                                         WKH GHIHQGDQW WR ZDLW IRU WKH KHDULQJ SDQHO¶V GHFLVLRQ LV D
                                                                        YLRODWLRQRIDQLQGLYLGXDO¶VGXHSURFHVVULJKWVXQGHUWKH)LIWK
   &KLOLQJLULDQDUJXHVWKDWWKHWULDOFRXUW¶VJHQHUDOILQGLQJRI        $PHQGPHQW,QDGGLWLRQKHDUJXHVWKDWGHQLDORIEDLOIRUWKH
QRWJXLOW\RQWKHPDLODQGZLUHIUDXGFRXQWVZLWKLQ&RXQW            SULPDU\SXUSRVHRISXQLVKLQJWKHGHIHQGDQWLVXQUHDVRQDEOH
UHQGHUVWKHMXGJH¶VYHUGLFWIDWDOO\GHIHFWLYH6SHFLILFDOO\KH        DQGYLRODWHVWKH(LJKWK$PHQGPHQW+RZHYHU&KLOLQJLULDQ
DOOHJHVWKDWWKHIDLOXUHWRHVWDEOLVKWKHHOHPHQWVRIPDLODQG          KDVQRWLGHQWLILHGDVLQJOHFDVHLQZKLFKDQ\FRXUWKDVKHOG
ZLUHIUDXGPDQGDWHVWKDWWKHYHUGLFWPXVWEHUHYHUVHGEHFDXVH           WKDWWKH%DLO5HIRUP$FWRILVXQFRQVWLWXWLRQDO7RWKH
WKHJXLOW\ILQGLQJUHVWVXSRQDQLPSHUPLVVLEOHDPHQGPHQWRI             FRQWUDU\WKLV&RXUWDQGRWKHUVKDYHJHQHUDOO\XSKHOGWKH$FW
WKH LQGLFWPHQW  +H IXUWKHU DUJXHV WKDW WKLV HUURU JDYH WKH   DJDLQVWFRQVWLWXWLRQDOFKDOOHQJHV)RULQVWDQFHLQ3ROODUG
JRYHUQPHQW D ZLGHU DQG XQODZIXO EHUWK DQG OHVVHQHG WKH          WKLV&RXUWKHOGWKDW³WKH%DLO5HIRUP$FWRIGRHVQRW
JRYHUQPHQW¶V EXUGHQ LQ HVWDEOLVKLQJ WKH DFW HOHPHQWV DV          YLRODWH D GHIHQGDQW¶V SURFHGXUDO GXH SURFHVV ULJKWV E\
FKDUJHGLQ&RXQW                                                    UHTXLULQJWKHGLVWULFWFRXUWWRGHWHUPLQHWKDWDQDSSHDOUDLVHV
                                                                        DVXEVWDQWLDOLVVXHEHIRUHJUDQWLQJERQGSHQGLQJDSSHDO´
   7KH)LIWK$PHQGPHQWJXDUDQWHHVWKDWDQDFFXVHGEHWULHG              )GDWVHHDOVR8QLWHG6WDWHVY3HUU\)G
RQO\ RQ WKRVH RIIHQVHV SUHVHQWHG LQ DQ LQGLFWPHQW DQG            G &LU  FHUW GHQLHG  86   federal
UHWXUQHGE\DJUDQGMXU\86&2167DPHQG96WLURQHY               courts that have addressed the issue have held that there is no
8QLWHG 6WDWHV  86    ³>7@KH               absolute right to bail8QLWHG6WDWHVY3RUWHV)G
FRQVWLWXWLRQDO ULJKWV RI DQ DFFXVHG DUH YLRODWHG ZKHQ D          WK &LU  QHLWKHU WKH KLVWRULFDO HYLGHQFH QRU
PRGLILFDWLRQDWWULDODFWVWREURDGHQWKHFKDUJHFRQWDLQHGLQ           FRQWHPSRUDU\ IXQGDPHQWDO YDOXHV LPSOLFLW LQ WKH FULPLQDO
DQLQGLFWPHQW´8QLWHG6WDWHVY)RUG)G             MXVWLFHV\VWHPUHTXLUHV UHFRJQLWLRQRIWKHULJKWWREDLODVD
WK&LU³$YDULDQFH>WRWKHLQGLFWPHQW@RFFXUVZKHQ           ³EDVLFKXPDQULJKW´ZKLFKPXVWWKHQEHFRQVWUXHGWREHRI
µWKHFKDUJLQJWHUPV>RIWKHLQGLFWPHQW@DUHXQFKDQJHGEXWWKH          FRQVWLWXWLRQDOGLPHQVLRQV8QLWHG6WDWHVY*LDQJURVVR
HYLGHQFHDWWULDOSURYHVIDFWVPDWHULDOO\GLIIHUHQWIURPWKRVH          )GWK&LUKROGLQJWKDW%DLO5HIRUP$FW
DOOHJHG LQ WKH LQGLFWPHQW¶  ,Q FRQWUDVW DQ DPHQGPHQW          ZRXOGQRWYLRODWHWKH(LJKWK$PHQGPHQWDQGRUGXHSURFHVV
LQYROYHVDFKDQJHZKHWKHUOLWHUDORULQHIIHFWLQWKHWHUPVRI        JXDUDQWHHV HYHQ LI WKH VWDQGDUG IRU JUDQWLQJ EDLO SHQGLQJ
WKHLQGLFWPHQW´8QLWHG6WDWHVY%DUURZ)G             DSSHDO LQYROYHV WKH TXHVWLRQ RI ZKHWKHU WKH ORZHU FRXUW LV
WK&LUHPSKDVLVDGGHG³7KLV&LUFXLWKDVKHOGWKDW          OLNHO\ WR EH UHYHUVHG :H GR QRW VHH DQ\ FRQVWLWXWLRQDO
D YDULDQFH ULVHV WR WKH OHYHO RI D FRQVWUXFWLYH DPHQGPHQW      SUREOHPVZLWKWKLV$FWDQGOLNHZLVH&KLOLQJLULDQKDVQRW
ZKHQWKHWHUPVRIDQLQGLFWPHQWDUHLQHIIHFWDOWHUHGE\WKH            UDLVHGDQ\
SUHVHQWDWLRQ RI HYLGHQFH DQG MXU\ LQVWUXFWLRQV ZKLFK VR
PRGLI\HVVHQWLDOHOHPHQWVRIWKHRIIHQVHFKDUJHGWKDWWKHUHLV          %,QFRQVLVWHQF\RI9HUGLFWV
D VXEVWDQWLDO OLNHOLKRRG WKDW WKH GHIHQGDQW PD\ KDYH EHHQ
FRQYLFWHG RI DQ RIIHQVH RWKHU WKDQ WKDW FKDUJHG LQ WKH            7KHGLVWULFWFRXUWDFTXLWWHG&KLOLQJLULDQRQDOOFRXQWVRIWKH
LQGLFWPHQW´,GVHHDOVR8QLWHG6WDWHVY$WLVKD)G           LQGLFWPHQW H[FHSW &RXQW &RQVSLUDF\ WR /DXQGHU
  WK &LU  H[SODLQLQJ WKDW D FRQVWUXFWLYH        0RQHWDU\ ,QVWUXPHQWV LQ YLRODWLRQ RI  86&
DPHQGPHQWRFFXUVZKHQ³WKHUHKDVEHHQDPRGLILFDWLRQDW                  D$L D%L DQG K
WULDOLQWKHHOHPHQWVRIWKHFULPHFKDUJHG´7KHGHIHQGDQW            &KLOLQJLULDQ DUJXHV WKDW KLV DFTXLWWDO RQ WKH PDLO DQG ZLUH
KDVWKHEXUGHQRISURRIRQWKLVLVVXH%DUURZ)GDW             IUDXGFRXQWVDQGFRQVSLUDF\WRFRPPLWPDLODQGZLUHIUDXG
                                                                    XQGHU  86&   ZDV LQFRQVLVWHQW ZLWK WKH FRXUW¶V
                                                                        JXLOW\ YHUGLFW RQ &RXQW   7KH TXHVWLRQ RI ZKHWKHU DQ
     8QLWHG6WDWHVY&KLOLQJLULDQ           1RV         1RV             8QLWHG6WDWHVY&KLOLQJLULDQ             

LQFRQVLVWHQW YHUGLFW UHQGHUHG E\ D MXGJH LV UHYLHZDEOH RU      YLRODWLRQDQGVSHFLILFDOO\QRWHGWKDW³WKLVFDVHGRHVQRWUDLVH
JURXQGVIRUUHYHUVDORUDQHZWULDOKDVQRWEHHQUHVROYHGLQ           DQ\ TXHVWLRQ FRQFHUQLQJ WKH VLJQLILFDQFH WKDW DQ DSSHOODWH
WKLVFLUFXLW                                                          FRXUWPD\DWWDFKWRDQDSSDUHQWLQFRQVLVWHQF\LQDYHUGLFWWKDW
                                                                        LVVXEMHFWWRUHYLHZRQGLUHFWDSSHDO´,GDW
  7KH 6XSUHPH &RXUW KDV KHOG WKDW ³D FULPLQDO GHIHQGDQW
FRQYLFWHG E\ D MXU\ RQ RQH FRXQW FRXOG QRW DWWDFN WKDW           1RQHWKHOHVV WKH &RXUW¶V UDWLRQDOH WKDW LQFRQVLVWHQFLHV
FRQYLFWLRQEHFDXVHLWZDVLQFRQVLVWHQWZLWKWKHMXU\¶VYHUGLFW          DORQHVKRXOGQRWEHWKHVROHEDVLVIRUVHWWLQJDVLGHDFRXUW¶V
RIDFTXLWWDORQDQRWKHUFRXQW´8QLWHG6WDWHVY3RZHOO           ILQGLQJ LV VWLOO DSSOLFDEOH KHUH  7KH &RXUW H[SODLQHG WKDW
86FLWLQJ'XQQY8QLWHG6WDWHV86              LQFRQVLVWHQWYHUGLFWVFRXOGUHVXOWZKHQ
7KLVUXOHDSSOLHVHYHQZKHUHWKHMXU\DFTXLWVD
GHIHQGDQWRIDSUHGLFDWHIHORQ\DWWKHVDPHWLPHDVLWFRQYLFWV           WKH MXGJH¶V DFWXDO REVHUYDWLRQ RI HYHU\WKLQJ WKDW
RQWKHFRPSRXQGIHORQ\6HHLGDW                                WUDQVSLUHGLQWKHFRXUWURRPFUHDWHGVRPHGRXEWDERXWWKH
                                                                          JXLOWRIRQHGHIHQGDQWWKDWKHPLJKWRUPLJKWQRWEHDEOH
  &KLOLQJLULDQKRZHYHUZDVWULHGWRWKHEHQFK+HDUJXHV               WRDUWLFXODWHLQDFRQYLQFLQJPDQQHU,QWKLVFDVHLIWKH
WKDWLQFRQVLVWHQWYHUGLFWVUHQGHUHGE\DMXGJHDUHUHYLHZDEOH             MXGJH ZDV FRQYLQFHG EH\RQG D UHDVRQDEOH GRXEW WKDW
DV D FKHFN DJDLQVW DUELWUDU\ H[HUFLVHV RI SRZHU  +H UHOLHV     >WZR GHIHQGDQWV@ ZHUH ERWK JXLOW\ LW ZRXOG EH PRVW
SULPDULO\RQ8QLWHG6WDWHVY0D\EXU\)GG&LU              XQIRUWXQDWH LI  D FRQFHUQ DERXW WKH SODXVLELOLW\ RI D
DQG8QLWHG6WDWHVY'X]0RU'LDJQRVWLF/DE,QF                 OLQJHULQJGRXEWDERXW>DWKLUGGHIHQGDQW@VKRXOGFDXVH
)GWK&LU1HLWKHUFDVHLVSHUVXDVLYH                KLP WR GHFLGH WR FRQYLFW DOO WKUHH UDWKHU WKDQ WR WU\ WR
                                                                          DUWLFXODWHWKHEDVLVIRUKLVGRXEW
  $W WULDO WKH JRYHUQPHQW VXJJHVWHG WKDW LI &KLOLQJLULDQ
FRQVSLUHG WR ODXQGHU PRQH\ WKHQ KH DOVR FRQVSLUHG WR           ,G DW   0RUHRYHU DQ DSSDUHQW LQFRQVLVWHQF\ LQ D WULDO
GHIUDXG  'HIHQGDQW DVVHUWV WKDW WKHVH ILQGLQJV DUH              MXGJH
V YHUGLFW GRHV QRW JLYH ULVH WR DQ LQIHUHQFH RI
LQFRPSDWLEOH ZLWK WKH WKHRU\ RI WKH FDVH DQG PXVW EH           LUUHJXODULW\LQKLVILQGLQJRIJXLOWWKDWLVVXIILFLHQWO\VWURQJWR
UHFRQFLOHG ZLWK WKH HYLGHQFH SUHVHQWHG  &RQVHTXHQWO\ KH        RYHUFRPH WKH SUHVXPSWLRQ WKDW WKH MXGJH DGKHUHG WR EDVLF
DUJXHVWKDWWKHJXLOW\YHUGLFWRQWKHPRQH\ODXQGHULQJFRXQW            UXOHVRISURFHGXUH,G
VKRXOGKDYHEHHQYDFDWHGDQGWKHGLVWULFWFRXUWVKRXOGKDYH
HQWHUHGKLVPRWLRQIRUDFTXLWWDORQWKDWFKDUJH                         %RWKSULRUDQGVXEVHTXHQWWR+DUULVRWKHUFLUFXLWVKDYH
                                                                        KHOGWKDWLQFRQVLVWHQWYHUGLFWVUHQGHUHGE\DMXGJHSURYLGHQR
  ,Q +DUULV Y 5LYHUD  86   WKH 6XSUHPH        JUHDWHU JURXQGV IRU UHYHUVDO WKDQ LQFRQVLVWHQW YHUGLFWV
&RXUW FRQVLGHUHG WKH TXHVWLRQ RI LQFRQVLVWHQW YHUGLFWV            UHQGHUHGE\DMXU\6HHHJ8QLWHG6WDWHVY:HVW)G
UHQGHUHG E\ D WULDO MXGJH  7KH &RXUW DFNQRZOHGJHG WKH         WK&LU³DGKHU>LQJ@WRWKHJHQHUDOUXOHWKDW
JHQHUDO UXOH WKDW ³>L@QFRQVLVWHQF\ LQ D YHUGLFW LV QRW D       FRQVLVWHQF\ EHWZHHQ WKH YHUGLFWV RQ D PXOWLSOHFRXQW
VXIILFLHQW UHDVRQ IRU VHWWLQJ LW DVLGH´ DQG UHMHFWHG WKH        LQGLFWPHQWLVXQQHFHVVDU\ZKHQDGHIHQGDQWLVFRQYLFWHGRQ
FRQWHQWLRQWKDW³DGLIIHUHQWUXOHVKRXOGEHDSSOLHGWRFDVHVLQ         RQHRUPRUHFRXQWVEXWDFTXLWWHGRQWKHUHPDLQGHU´8QLWHG
ZKLFKDMXGJHLVWKHILQGHURIIDFW´,GDW+RZHYHU            6WDWHV Y :ULJKW  )G   WK &LU 
+DUULVLVDFDVHRIFROODWHUDOUHYLHZ7KHGHIHQGDQWKDGEHHQ          KROGLQJ³LQFRQVLVWHQWYHUGLFWVZKHWKHUSURYLGHGE\MXULHV
FRQYLFWHGLQVWDWHFRXUWDQGKDGVXEPLWWHGDSHWLWLRQIRUDZULW        RUMXGJHVDUHQRWVXEMHFWWRUHYHUVDOPHUHO\EHFDXVHWKH\DUH
RI KDEHDV FRUSXV LQ IHGHUDO FRXUW DUJXLQJ WKDW KLV JXLOW\     LQFRQVLVWHQW´:HDJUHHZLWKWKHUHDVRQLQJRIWKRVHFLUFXLWV
YHUGLFW ZDV LQFRQVLVWHQW IURP KLV FRGHIHQGDQW¶V DFTXLWWDO
7KXVWKH&RXUWZDVOLPLWHGWRORRNLQJIRUDFRQVWLWXWLRQDO